Citation Nr: 1732135	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for low back disorder. 

2. Entitlement to an increased rating in excess of 10 percent for anterior sternoclavicular dislocation, right.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 and December 1986 to November 1993.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a November 2007 and an August 2009 rating decision by the Department of Veterans Affairs (VA) of the Houston, Texas Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a March 2014 travel board hearing.  A transcript of that hearing has been associated with the file.  

The Board remanded these matters in January 2015 for additional development and a new VA examination to determine the etiology of the Veteran's low back disorder and the current severity of the Veteran's service-connected anterior sternoclavicular dislocation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the Introduction, these claims were remanded in January 2015.   As a result, the Veteran was afforded a VA examination on April 2015 for both issues on appeal.  The VA examination regarding the Veteran's low back disability resulted in a diagnosis of congenital short leg syndrome.  The examiner went on to conclude the Veteran did not have a low back disability and that the Veteran's condition is not related to service.  Apart from the disconnect between this conclusion and the 2004 X-rays that had revealed osteophyte formation and disc space narrowing in the lumbar spine, it raises the question of whether the Veteran's in-service complaints were a consequence of the congenital condition, and therefore whether it may have been aggravated by service.  This requires clarification.  

The April 2015 VA examination regarding the Veteran's increased rating claim for anterior sternoclavicular dislocation resulted in a diagnosis of acromioclavicular joint osteoarthritis.  The examiner opined that the Veteran did not have anterior sternoclavicular dislocation.  Although the examiner also appears to have concluded that the osteoarthritis should not be considered a service connected disability, the fact remains the Veteran has been service connected for a shoulder disability, and the extent of its impairment needs to be ascertained.  In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), decided after the examination in question, it was held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As the previous VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service connected shoulder disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The examiner is asked to administer all appropriate testing to determine what the current diagnosis is, with respect to the Veteran's right shoulder/clavicle.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App.158 (2016).  If the examiner is unable to conduct this testing or concludes, he or she should clearly explain why that is so.

The examiner should provide a complete rationale for any opinions provided.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the etiology of the any low back disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.  

After reviewing the claims file and examining the Veteran, the examiner is asked to offer an opinion as to whether it is at least as likely as not that any diagnosed low back disability is etiologically related to, or had its onset during, the Veteran's active military service. 

In the event the examiner finds a disability that is a consequence of a congenital condition, he/she should express an opinion as to whether the disability had its onset in service and/or whether the congenital condition itself increased in severity beyond its natural progression during service.  

Review of the entire file should be undertaken; however, attention is invited to the following:

Medical treatment notes dated February 1984, December 1984, June 1985, and July 1985, indicating complaints and treatment of low back pain, as well as diagnosis of acute low back spasm. (VBMS, document labeled STR-Medical, receipt date January 29, 2015, pages 1, 3, 5-6, and 8 of 10).  

September 1989 medical treatment note, indicating the reason for the visit was a lower back problem and diagnosing the Veteran with "mechanical low back pain without any evidence of impingement upon any of the nerves through the lower extremities."  (VBMS, document labeled STR-Medical, receipt date January 29, 2015, page 6 of 47).  

Medical examination notes dated May 1986, October 1986, May 1991 and April 1993 noting recurrent back pain.  In addition there is a hand written notation on a document dated 1991 that states, "pulled muscle in back, USN doctor, gave me two days off from duty."
(VBMS, document labeled STR-Medical, receipt date January 29, 2015, pages 80, 82, 84, 85 and 88 of 91).  

Medical examination notes dated August 1993, August 1995 and December 1990, noting recurrent back pain.  In addition, there is a hand written notation on a document that states, "low back pain for years." (VBMS, document labeled STR-Medical, receipt date January 29, 2015, pages 3, 9, 11, and 13 of 24).  


June 2002 private imaging and diagnostic document finding that there was mild old anterior wedging deformities of T11 and T12.  (VBMS, document labeled Medical Treatment Record- Non-Government Facility, receipt date September 27, 2004, page 1 of 5).  

October 2004 VA examination record noting the results of the x-ray of the lumbar spine as mild to moderate degenerative disk disease and the diagnosis of lumbar spondylosis.  (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date December 13, 2004, page 2 of 6).  

3.  After completion of the above and any further development deemed necessary by the AOJ, the claims should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


